1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DANIEL JOSEPH BLOOR,                                 Case No. 3:15-cv-00610-RCJ-WGC
4                                            Plaintiff                     ORDER
5            v.
6     E.K. MCDANIEL, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          According to the Federal Bureau of Prisons (“BOP”) database, Plaintiff is located

11   at FCI Sheridan in Oregon. Plaintiff has not updated his address. The Court notes that

12   pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file

13   with the court written notification of any change of mailing address, email address,

14   telephone number, or facsimile number. The notification must include proof of service on

15   each opposing party or the party’s attorney. Failure to comply with this rule may result in

16   the dismissal of the action, entry of default judgment, or other sanctions as deemed

17   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days

18   from the date of entry of this order to file his updated address with this Court. If Plaintiff

19   does not update the Court with his current address within thirty (30) days from the date

20   of entry of this order, the Court will dismiss this action with prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court within thirty (30) days from the date of this order.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   the Court shall dismiss this case with prejudice.

26          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff a one-

27   time courtesy copy of this order, the remand order (ECF No. 36), and the first amended

28   complaint (ECF No. 18) to Daniel Joseph Bloor, #47487-048, FCI Sheridan, Federal
1    Correctional Institution, P.O. BOX 5000, Sheridan, OR 97378.
2          DATED: January 7, 2020.
3
4                                           UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
